Citation Nr: 1550753	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2. Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.  

3. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.  He died on February [redacted], 2007.  The appellant is his widow.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating actions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In those decisions, the RO denied claims for service connection for the cause of the Veteran's death; service connection for PTSD for accrued benefits purposes; and entitlement to a TDIU for accrued benefits purposes.  

In December 2012, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development has been completed, and the matter is now back before the Board. 

The Virtual VA paperless claims processing system contains VA treatment records.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the appellant's representative dated in September 2015.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A claim for service connection for PTSD was pending at the time of the Veteran's death. Resolving any reasonable doubt in favor of the appellant, the preponderance of the evidence in VA possession at that time showed that the Veteran engaged in combat with the enemy during his service in Saudi Arabia; the Veteran was diagnosed with PTSD by a VA psychiatrist; and the VA psychiatrist based the PTSD diagnosis off the reported in-service combat stressor events.

2.  A claim for entitlement to TDIU was pending at the time of the Veteran's death; the evidence in VA possession at that time showed the Veteran met the schedular criteria for TDIU, and the evidence demonstrated that his service-connected disabilities likely precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in favor of the appellant, for accrued benefits purposes, the criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(2), 3.1000 (2015). 

2.  Resolving any reasonable doubt in favor of the appellant, for accrued benefits purposes, the criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the claims for entitlement to service connection for PTSD and entitlement to TDIU, for accrued benefits purposes, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II. Service Connection for PTSD for Accrued Benefits Purposes

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015). 

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

To establish entitlement to service connection for PTSD, specifically, there must be medical evidence of record establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015). During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD. The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal. If a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, lay testimony alone may establish the occurrence of the stressor. 38 C.F.R. § 3.304(f)(3) (2015).

There is a similar presumption for Veterans who engaged in combat during service against an enemy force. 38 C.F.R. § 3.304(f)(2).

Based upon the evidence of record, the Board finds that the service connection claim for PTSD was pending at the time of the Veteran's death in 
February 2007. 

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran engaged in combat with the enemy during service. Although the Veteran was not in receipt of any military citations that clearly denote combat service, the Veteran served in Saudi Arabia from December 6, 1990, to February 13, 1991 as a "fighting vehicle infantryman," and participated in the Defense of Saudi Arabia Liberation and Defense of Kuwait campaigns. See military personnel records and military evaluation board proceedings (indicating the Veteran completed four months of combat duty in Saudi Arabia and Iraq). In consideration thereof, and resolving reasonable doubt in favor of the appellant, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable; therefore, the Veteran's lay accounts of serving in "combat" in Desert Storm, to include accounts of running as missiles blew up overhead; having to take cover in bunkers; seeing a patriot missile attack; and seeing a company commander firing three rounds into his tank and water entering his tank from a collapsed side shows combat with the enemy during service. The reported stress of such combat events is consistent with the circumstances, conditions, or hardships of combat service, and sufficient to establish the occurrence of the claimed in-service stressor events. 

The Board next finds that the evidence shows that the Veteran's Axis I diagnosis of PTSD was linked to the in-service combat stressor events by a competent medical professional. After the Veteran reported several combat-related stressor events such as his accounts of running as missiles blew up overhead due to his combat service in Desert Storm, as well as current psychiatric symptoms, at a VA psychiatric evaluation performed in March 2005, the treating VA psychiatrist diagnosed PTSD on Axis I. The psychiatric diagnosis of the VA psychiatrist is adequate. For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(2) for accrued benefits purposes have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  Entitlement to TDIU for Accrued Benefits Purposes

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

At the time of his November 2004 application for TDIU, the Veteran was service-connected for a chronic lumbosacral strain, rated as 40 percent; chronic trochanteric bursitis of the right hip, rated as 10 percent; arthralgia of the right knee, rated as 10 percent, arthralgia of the left knee, rated as 10 percent; a left ankle disability, rated as 10 percent; a right ankle disability, rated as 10 percent; and meralgia paresthetica, rated as noncompensable. In the instant decision, service connection for PTSD has also been granted. While the Veteran's PTSD has not yet been assigned a disability rating for his PTSD, his combined service connected disability rating has met the requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period. Thus, the question before the Board is whether his service-connected disabilities alone rendered him unable to obtain substantially gainful employment.  For the reasons discussed below, the Board finds that the Veteran was entitled to a TDIU, for accrued benefits purposes.

The evidence shows that the Veteran's educational background included four years of high school education and two years of trade school in carpentry and cabinet-making. The Veteran had reported that he last worked full-time in October 2004 as a manager of an Advanced Auto Parts store. He was awarded Social Security Administration (SSA) disability benefits for the period from May 26, 2006 through February [redacted], 2007, primarily as a result of nonservice-connected disabilities of obesity and other hyperalimentation and essential hypertension. However, the SSA decision also noted "severe" impairment from the service-connected PTSD, degenerative joint disease of the knees, hip, and ankles; and chronic lumbar pain. In addition, in determining that the Veteran was unable to work, the SSA determination appeared to rely heavily on the medical evidence showing the Veteran's inability to retain the residual functional capacity to perform all basic "mental" work activities.

Based on the evidence of record, to include the VA Vocational Rehabilitation Evaluation dated in May 2006, the record essentially shows that the Veteran could not obtain and maintain employment due to his service-connected physical disabilities and his now service-connected PTSD symptoms.  

The Board notes that the Veteran competently and credibly reported the impact his service-connected back, knee, ankle, and PTSD symptoms had on his ability to obtain and maintain substantially gainful employment.  The Board also observes that physicians have offered descriptions of the severe functional impact of the Veteran's service-connected disabilities on his ability to work.  

In this regard, in a September 2004 VA treatment record, the Veteran's physician recommended job modifications due to his service-connected back disability. 
Moreover, in a VA Vocational Rehabilitation Evaluation dated in May 2006, a psychologist noted that the Veteran last worked in October 2004 as a manager of an Advanced Auto Parts store. He noted that the Veteran reported that he held that job for two years until he had a flare-up with his boss. The psychologist noted that the Veteran also reported working at Auto Zone for about three years. The Veteran reported that prior to these jobs, he had difficulty holding a job for more than three or four months due to his bad temper. The psychologist noted that the medical records reflected numerous physical problems, to include hypertension, osteoarthritis, and back pain. The psychologist also noted that the Veteran had been diagnosed with PTSD.

The Veteran reported current difficulties working due to his physical and mental (PTSD) problems. The Veteran reported difficulty with his balance, but refused to use a cane. He also reported difficulty controlling his temper; he described a recent incident in which he had an altercation with his wife's ex-husband that led to his hiding in piles of leaves with one of his guns waiting to ambush the man. The Veteran reported difficulty being around other people, especially crowds. The psychologist indicated that the Veteran displayed marked difficulty in maintaining social functioning and activities of daily living. The psychologist also found that the Veteran had marked difficulty completing tasks in a timely manner. He noted that the Veteran was extremely impaired in his ability to respond to customary work pressures, supervisors, and co-workers. The psychologist found that the Veteran showed moderate to marked difficulty performing simple and repetitive tasks in the workplace. The psychologist explained that this inability to cope with the pressures of competitive employment led to a deteriorating work performance for the last few years. Based on a review of the Veteran's medical records and the present evaluation, the psychologist found that the severity of the Veteran's symptoms limited his ability to perform job duties that are required in competitive employment. He noted that these physical and psychological (PTSD) problems limited the Veteran in being able to meet the demands of work on a sustained basis in a competitive work environment. The psychologist noted that these symptoms had been present for over 12 consecutive months, were chronic in nature, and had an extremely poor prognosis for improvement.

The Board acknowledges that the May 2006 vocational rehabilitation opinion regarding the Veteran's functional limitations may not have solely been limited to the effects of the Veteran's service-connected disabilities on his ability to follow a substantially gainful occupation, as the examiner also noted the nonservice-connected hypertension disability in his medical records review.  Nevertheless, the psychologist's discussion mainly focused on the functional impairments from the Veteran's service-connected PTSD and back and leg disabilities in finding that the Veteran's physical and psychological problems limited the Veteran in being able to meet the demands of work on a sustained basis in a competitive work environment. In this regard, the psychologist noted specific functional limitations such as the Veteran's difficulty with balance and walking due to his service-connected leg disabilities and difficulty with various PTSD symptoms such as his temper and inability to be around people, and the psychologist did not elaborate on any specific functional limitations resulting from the Veteran's hypertension. Therefore, it is possible to separate out the functional limitations due to the Veteran's service-connected disabilities from his nonservice-connected disabilities in finding that the Veteran's service-connected disabilities, alone, precluded him from performing occupational tasks.

The Board also acknowledges that the September 2005 VA examiner found that although the Veteran could not perform physical employment due to the functional limitations from his service-connected back and leg disabilities, the Veteran would be able to perform sedentary employment. However, this examiner did not take into consideration the functional impairment from the Veteran's now service-connected PTSD, which, as described above, would limit the Veteran's ability to engage in any type of employment, to include sedentary employment.

Considering the evidence above, the Board resolves any reasonable doubt in the appellant's favor and finds that entitlement to TDIU is warranted.  As such, all reasonable doubt is found in the appellant's favor and entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD, for accrued benefits purposes, is granted.

Entitlement to TDIU, for accrued benefits purposes, is granted.



REMAND

The Veteran died in February 2007.  The Veteran's death certificate listed the cause of death as gunshot wound. The "manner of death" is listed as "homicide" and "how injury occurred" is described as "shot by another person (shotgun)."   At the time of the Veteran's death, he was service-connected for a chronic lumbosacral strain, chronic trochanteric bursitis of the right hip, arthralgia of the bilateral knees, bilateral ankle disabilities, and meralgia paresthetica. As discussed above, in the instant decision, the Board has also granted service connection for PTSD.

The appellant, the Veteran's widow, has claimed that the Veteran was suffering from PTSD due to his service in the Gulf War, and as a result of this PTSD, and his unusual aggressive behavior, inability to cope with daily life, and general irritability, he caused his own death. The evidence of record tends to support the appellant's claims that the Veteran exhibited aggressive behavior due to his PTSD. In particular, in a May 2006 vocational rehabilitation assessment, the Veteran reported difficulty controlling his temper due to his PTSD. He described a recent incident in which he had an altercation with his wife's ex-husband that led to him hiding in piles of leaves with one of his guns waiting to ambush the man.

Although the circumstances surrounding the homicide are not completely evident, the police incident report indicates that it appeared as if a truck driven by the Veteran had been at a stand still and then accelerated, striking another truck that was parked in the yard. The incident report noted that the Veteran's vehicle was still in drive, but the engine was turned off. The incident report further noted that the Veteran's vehicle had what appeared to be a bullet hole in the passenger rear door, the passenger side window, the front windshield, and the driver's side rear window. The incident report provided that a handgun with six unspent rounds in the magazine was found in the Veteran's truck. Witnesses identified the individual who shot the Veteran, and that individual confessed to shooting the Veteran while he was in his vehicle. From the incident report, it appears that the individual who shot the Veteran was the ex-husband of the appellant's sister. The incident report indicated that the appellant was interviewed, and she provided details about the relationship between her husband and her sister (the ex-wife of the shooter).

Initially, the Board notes that in the December 2012 remand, the Board instructed the AOJ to associate the records from the Veteran's terminal hospitalization and the autopsy report noted in the Veteran's death certificate with the claims file. The Board indicated that if any of the requested information was unavailable, a negative reply should be placed in the file. In a development letter dated in February 2013, the Board requested the appellant's assistance in associating the above-noted evidence with the file. The appellant did not respond to the request, and it does not appear as if the AOJ made any further efforts to obtain the records from the Veteran's terminal hospitalization or the autopsy report noted in the Veteran's death certificate, as a negative reply was not placed in the file as requested. Therefore, the Board finds that the appellant's claim must again be remanded to obtain the records from the Veteran's terminal hospitalization and the autopsy report noted in the Veteran's death certificate to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, pursuant to the December 2012 remand, the AOJ also obtained a medical opinion. In April 2013, a VA examiner indicated that at the time of his death, the Veteran was service-connected for a chronic lumbosacral strain, chronic trochanteric bursitis of the right hip, arthralgia of the bilateral knees, bilateral ankle disabilities, and neurological parasthesia. The VA examiner indicated that the Veteran died in February 2007 from a gunshot wound; the examiner noted that the manner of death was "homicide." The examiner opined that there was no evidence to show that the cause of death was related to the Veteran's military service. However, in light of the Board granting service connection for PTSD, this opinion is inadequate as the examiner did not consider whether the Veteran's now service-connected PTSD may have contributed to the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the appellant, 
	associate the following with the file for the claim for 
	service connection for the cause of the Veteran's 
	death: records from the Veteran's terminal 
	hospitalization and autopsy report. See February 2007
   death certificate and police incident report. 

	If any of the above information is unavailable, a 
	negative reply is requested and should be placed in the 
	file. Notify the appellant of any unavailable 
	information in accordance with38 C.F.R. § 3.159(e) 
	(2015).

2.   After completing the above development, and any 
	other development deemed necessary, send the 	claims file and a copy of this remand to a
   psychologist or psychiatrist for review. The physician
   should determine whether there is a 50 percent 
   probability or greater that the Veteran's service-
   connected PTSD, and the symptoms related thereto,
   contributed to the cause of the Veteran's death or 
   whether there is a 50 percent probability or greater 
   that the Veteran's cause of death was at all related to 
   his service.

   All conclusions should be supported with adequate 
   rationale.

3.  Then, readjudicate the claim for the cause of the 
	Veteran's death. If the benefit sought remains denied, 
	the appellant and her representative should be 
	provided with a supplemental statement of the case 
	(SSOC). An appropriate period of time should be 
	allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


